MuRdocK,
dissenting: The petitioner is claiming a deduction for loss which occurred when a corporation in which he had invested was liquidated. Section 115 (c) provides that amounts distributed in *1238complete liquidation of a corporation shall be treated as in full payment in exchange for the stock. The Commissioner has determined that the loss was a capital loss under section 117 and limited to 30 per centum, since the asset had been held for more than ten years. A capital asset is defined as property held by the taxpayer. The petitioner made an investment of $5,000 in the.corporation on or before July 20, 1925. He retained that investment until the latter part of 1935, a period of more than ten years. He received during that time a 75 percent cash dividend on the investment, which was taxable to him as a dividend. Angelus Building & Investment Co. v. Commissioner, 57 Fed. (2d) 130, affirming 20 B. T. A. 667; certiorari denied, 286 U. S. 562. Although the original certificates evidencing his investment were illegally issued, nevertheless the group of investors recognized that all were upon the same basis and permission was obtained whereby valid certificates were issued. I think it was the intent of Congress to limit the deduction under such circumstances to 30 percent of the loss. Cf. Lyeth v. Hoey, 305 U. S. 188. The view taken by the majority seems too narrow. It permits no satisfactory answer to the questions of how the dividend of $3,750 was taxable and of how the petitioner would have been taxed had he sold his investment prior to 1934.
AkUndell, SteRNhageN, Mellott, and DisNet agree with this dissent.